Title: From James Madison to Richard Cutts, 17 August 1804
From: Madison, James
To: Cutts, Richard



Dear Sir
Orange Court House Aug. 17. 1804
From the size of the inclosed I presume Mrs. Cutts is supplied by her Sister with whatever in our present situation may be interesting to our particular friends. In the letter with which you favored me some time ago it was intimated that Dr. E. was not averse to some foreign employment. This is a subject on which as you may suppose it is the inclination & practice of the Ex. to enter as little as possible into an expression of sentiments which must either be disagreeable to others, or tend to embarrass future arrangements. To your discretion however it may be safely said that no opening at present exists which would probably be acceptable to the Dr. and that for that reason as well as because it can not be foreseen out of what comparisons a choice may hereafter offer, it would be inconvenient to foster any secret expectations. In general I have reason to believe that the President respects the accomplishments of Dr. E. is personally friendly to him, and as far as the distributive principle ought to be consulted would on a requisite occasion wish to find an eligible candidate in N. England. This remark however must be taken as you will be sensible with all the reserves above alluded to. I have just recd. a short letter of June 18th. from Monroe. It speaks of the Cabinet there as kept in a ticklish condition by the state of the Kings mind, and the conflicts of the party leaders. Mr. Livingston had as you see by the papers brought some spattering on himself by a visit to London. He & the Commissioners continue at loggerheads. I have voluminous communications from both. There seems little doubt now that the 20. Millions will be short of the claims; & consequently that some equitable remodification must be attempted. Armstrong was to sail abt. the 12th. from N. Y. I have no late letters from Chs. Pinkney. Monroe will join him as soon as he find[s] himself at liberty & the moment favorable, in order to round our arrangements of territory &c. On getting home I found we had suffered in this particular neighbourhood less damage in our crops than had been done by the excess of rain farther to the North. I am glad to learn that the Eastern quarter has been so much favored. I am now occupied in saving the wreck which has been left us, and in endeavouring to lay the foundation for another year.
Mrs. Payne is hourly and anxiously expected. It will add much to our happiness to see her arrive. I sincerely wish it could be increased by the presence of yourself & Mrs. Cutts. We shall count on this pleasure during our next recess. Present me very affectionately to her, and be assured my dear Sir of the respect & friendship with which I remain yours truly
James Madison
